Citation Nr: 1536168	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating for foreign bodies of the neck due to shell fragment wound.

3.  Entitlement to an initial compensable disability rating for residual scar associated with foreign bodies of the neck due to shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Specifically, the April 2008 rating decision granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective September 25, 2007.  The April 2013 rating decision granted service connection for foreign bodies of the neck due to shell fragment wound as well as resulting scars, assigning separate noncompensable disability ratings effective March 14, 2011.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of that hearing has been associated with the claims file. 

In May 2011 and in July 2012, the Board remanded the hearing loss issue for additional development and, in October 2014, the Board denied an initial compensable disability rating for bilateral hearing loss, to include an extraschedular rating for bilateral hearing loss.  Thereafter, the Veteran appealed the portion of the decision that denied an extraschedular rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the October 2014 decision with respect to the denial an extraschedular rating for bilateral hearing loss, which was granted in a June 2015 Order.  The JMR noted that the Veteran did not challenge the determination in the October 2014 Board decision with respect to the denial of an initial compensable disability rating for bilateral hearing loss on a schedular basis.  

As was noted in the October 2014 Board decision, in a February 2013 statement, the Veteran claimed that the effective date of service connection for bilateral hearing loss should be from May 1970.  As this issue had not yet been adjudicated the Board referred the issue of entitlement to an earlier effective date for service connection for bilateral hearing loss to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Notably, this issue has still not been adjudicated, as such; it is referred, once again, to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from March 2007 through April 2013, an April 2013 rating decision granting service connection for foreign bodies of the neck due to shell fragment wound as well as resulting scars, and a September 2014 Appellate Brief.  A review of the documents in VBMS reveals VA and private treatment records dated from March 2009 through August 2013, the June 2015 JMR, and a July 2015 Appellate Brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to initial compensable ratings for foreign bodies of the neck due to shell fragment wound as well as resulting scars are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2011, the Director of Compensation Service denied an extraschedular rating for the Veteran's bilateral hearing loss.

2.  The Veteran's bilateral hearing loss does not result in impairment of earning capacity such as to warrant an extraschedular rating to accord justice.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The duty to notify with respect to the Veteran's underlying claim for an initial compensable disability rating for his bilateral hearing loss was fully satisfied by way of letters sent to him December 2007 and February 2008, sent prior to the April 2008 rating decision on appeal, as discussed in the Board's October 2014 decision.  Of note here, the December 2007/February 2008 letters advised the Veteran of what the evidence must show for a higher evaluation.  The letters also advised him that an extra-schedular rating could be assigned in rare cases in which the impairment caused by a disability is not covered by the rating schedule. 

After the award of service connection in the December 2007 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted by the RO in December 2007, and a noncompensable rating was assigned effective September 25, 2007.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded examinations in March 2008, April 2011 (with a June 2011 addendum opinion), and October 2014 in conjunction with the claim decided herein.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's bilateral hearing loss as they include a review of the record, an interview with the Veteran, to include a discussion of the functional effects resulting from his hearing loss, and a full audiological examination, which addressed the relevant rating criteria.  In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, in a June 2011 addendum opinion, the examiner who conducted the April 2011 examination noted that the Veteran had difficulty understanding conversations in the presence of background noise, in crowds, or in non-face-to-face conversations.  The October 2014 VA examiner noted that the Veteran reported difficulty hearing conversations depending on the speaker and range of sound and environment at the time of communication.  Therefore, the Board finds that the VA examinations fully described the functional effects caused by the Veteran's bilateral hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

With respect to an extraschedular rating for bilateral hearing loss, as noted in more detail below, the case was referred to the Director of Compensation Service in June 2011 and a decision denying an extrascedular rating was issued in August 2011.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's bilateral hearing loss, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there was a worsening of the Veteran's bilateral hearing loss and there may be outstanding treatment records, the Board remanded this issue in May 2011 in order to obtain any outstanding relevant records and afford him a VA examination and the issue was remanded again in July 2012 for additional clarification.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in May 2011, to include affording the Veteran an opportunity to identify any private or VA treatment providers, affording him a VA examination so as to determine the nature and severity of his bilateral hearing loss.  As a result of such remand directives, private treatment records were obtained and the Veteran was afforded a VA examination in April 2011.  The April 2011 examination report and a June 2011 addendum opinion addressed the nature and severity of all manifestations of the Veteran's bilateral hearing loss.  The Board, again, remanded this matter in July 2012 to determine whether the Veteran's private audiological reports were conducted by state-licensed audiologists and whether controlled speech discrimination tests were performed in obtaining the results.  As a result of the July 2012 remand directives, the Board obtained correspondence responding to such questions.  Therefore, the Board finds that the AOJ has substantially complied with the May 2011 and July 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

As above, in October 2014, the Board denied an initial compensable disability rating for bilateral hearing loss, to include an extraschedular rating for bilateral hearing loss.  Significantly, the Board found that the evidence of record showed that the Veteran's service-connected bilateral hearing loss was manifested by no more than level III hearing acuity bilaterally.

As noted in the October 2014 decision, disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board evaluated the evidence in the context of the rating criteria pertaining to hearing loss.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).  Additionally, when evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to numeric designations assigned after evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Thereafter, the Veteran appealed the portion of the decision that denied an extraschedular rating for bilateral hearing loss to the Court and, pursuant to a June 2015 JMR, the Court vacated the October 2014 decision with respect to the denial an extraschedular rating for bilateral hearing loss.  

Under 38 C.F.R. § 3.321(b)(1) (2015), an extraschedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.   

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). 

In this case, the Board finds that the first two Thun elements have been met.  First, the evidence indicates that the Veteran's audiological test results, and by extension the rating schedule which is based on them, do not adequately contemplate the Veteran's symptoms.  Specifically, these results do not account for the following: The Veteran has indicated in numerous statements and in his March 2011 testimony at a Board hearing that he is frustrated about his hearing loss.  During the March 2011 Board hearing, the Veteran testified that his hearing loss has affected his social activities, his job, and has hampered an advanced education.  Also, as above, in a June 2011 addendum opinion, the examiner who conducted the April 2011 examination noted that the Veteran had difficulty understanding conversations in the presence of background noise, in crowds, or in non-face-to-face conversations.  The October 2014 VA examiner noted that the Veteran reported difficulty hearing conversations depending on the speaker and range of sound and environment at the time of communication... As such, the Board finds that the Veteran's bilateral hearing loss is exceptional.

Regarding the second Thun element, absent from the record is any indication that the Veteran's bilateral hearing loss has resulted in any, let alone frequent, periods of hospitalization.  However, the evidence reveals the Veteran's bilateral hearing loss considerably affects his occupational activities.  The Veteran reported that he has had difficulty interacting with co-workers and answering questions during interviews.  Thus, the Board found that marked interference with employment related to the Veteran's exceptional bilateral hearing loss had been demonstrated. 

Based on the above, the case was referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service in June 2011.  In August 2011, the Director of Compensation Service (Director) considered the matter.  After reviewing the submission and the evidence in the claims file, the Director determined that the evidence did not establish that the Veteran's service-connected bilateral hearing loss presents such an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Director concluded that entitlement to an extraschedular evaluation in excess of zero percent for bilateral hearing loss under 38 C.F.R. § 3.321(b) is not established.  In February 2013, the AOJ re-adjudicated the claim and also determined that an extraschedular rating was not warranted before returning the case to the Board. 

Essentially, the Director of Compensation Service determined that none of the three Thun elements had been met.  The Court stated in Anderson that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See 22 Vet. App. at 427.  The Court also stated that it follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  See Anderson, 22 Vet. App. at 428; but cf. Thun v. Shinseki, 572 F.3d 1366, 1370-71 (Fed. Cir. 2009) (indicating that only the Under Secretary and the Director have the authority to award an extra-schedular rating).

As the Board has already concluded that the first two Thun elements have been met, the analysis turns to the third Thun element-a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  As noted previously, the provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  Here, VA has taken the extraordinary step of referring the claim to the Director of Compensation Service who determined that an extra-schedular rating is not warranted for the Veteran's bilateral hearing loss.  The Director has expertise in determining the average earning capacity impairment due exclusively to a service-connected disability.  This makes the Director uniquely suited to determining what extra-schedular rating level is warranted.  See Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring).  On the other hand, the RO and the Board have expertise in applying the facts of each respective case to the rating schedule.  Id.   

In the Veteran's case, the Board agrees with the Director's expert opinion that concluded that an extraschedular rating is not warranted for the Veteran's service-connected bilateral hearing loss.  The Board notes that justice is "the principle or ideal of moral rightness." Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board can find no basis in the evidence of record for assigning a compensable extraschedular rating to accord justice.  In this case, justice does not equate to being able to perform all occupational positions.  Consequently, the fact that the Veteran has problems in working as a machinist does not mean that justice has not been afforded the Veteran by the assignment of a scheduler rating.  In this case, the Veteran has not submitted evidence showing that the disability from his service-connected hearing loss is not commensurate with the average earning capacity based on his service-connected hearing loss.  As a result, the Board finds that the Veteran's bilateral hearing loss does not result in impairment of earning capacity such as to warrant an extraschedular rating to accord justice.  Therefore, the Board concludes that entitlement to an extraschedular rating for bilateral hearing loss is not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321(b)(1).


ORDER

An extraschedular rating for bilateral hearing loss is denied.  


REMAND

With regard to the issues of entitlement to initial compensable ratings for foreign bodies of the neck due to shell fragment wound as well as resulting scars, as noted in the Introduction, an April 2013 rating decision granted service connection for foreign bodies of the neck due to shell fragment wound as well as resulting scars, assigning separate noncompensable disability ratings effective March 14, 2011.  Thereafter, also in April 2013 (within one year of notification of the April 2013 rating decision), the Veteran entered a notice of disagreement with the AOJ as to the propriety of the initially assigned rating for such disabilities.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to initial compensable ratings for foreign bodies of the neck due to shell fragment wound as well as resulting scars, must be issued to the Veteran and his representative.  They should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


